[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           MAY 22, 2007
                              No. 06-15045               THOMAS K. KAHN
                        ________________________             CLERK


                    D. C. Docket No. 02-00235-CV-5-CLS

JOYCE SHARPLEY, Wife of Decedent,
As Administrator of the Estate of
Decedent, James Edward Sharpley,

                                               Plaintiff-Appellant,

                                   versus

JOHN RALEY, State Conservation
Officer/Game Warden for the
Alabama Division of Wildlife and
Freshwater Fisheries, in his
individual capacity,

                                                Defendant,

TIM COSBY, Chief of Enforcement
for the Alabama Division of
Wildlife and Freshwater Fisheries,
in his individual capacity
JOHNNY JOHNSON, Conservation Captain
for the Alabama Division of Wildlife
and Freshwater Fisheries, in his
individual capacity,


                                               Defendants-Appellees.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                       (May 22, 2007)

Before EDMONDSON, Chief Judge, HULL, Circuit Judge, and FORRESTER,*
District Judge.

PER CURIAM:

       After review and oral argument, the Court finds no reversible error in the

district court’s order dated February 1, 2005 and affirms the grant of summary

judgment in favor of the defendants Tim Cosby and Johnny Johnson on the

plaintiff’s claims.

       AFFIRMED.




       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.

                                               2